Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 8/27/2022 overcome all the rejections set forth in the previous Office Action. Applicant's arguments filed 8/27/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. Since all arguments are for the claimed limitations as amended not as previously filed, the responses to the arguments will be detailed in the rejection section below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims 1 and 16 recite “generating a three-dimensional feature map using the data, wherein the feature map comprises a plurality of features, wherein the plurality of features comprises at least one of landmarks, telephone posts, and light posts” (emphasis added to show newly added elements) but no description can be found in the specification regarding the subject matter. The amendment refers to the paragraph [0034] as the disclosure for this newly added subject matter. However, to a person having ordinary skill in the art at the time the invention was made, [0034] neither provides express support nor convey in any reasonably clear way about the newly added limitations. 
The amended claims 5 and 11 recite “to generate a transformed discretized three-dimensional feature representation, wherein the transformed discretized feature representation comprises a plurality of features, wherein the plurality of features comprises at least one of landmarks, telephone posts, and light posts” (emphasis added to show newly added elements) but no description can be found in the specification regarding the subject matter. The amendment refers to the paragraph [0034] as the disclosure for this newly added subject matter. However, to a person having ordinary skill in the art at the time the invention was made, [0034] as quoted in the following neither provides express support nor convey in any reasonably clear way about the newly added limitations. More specifically, [0034] discloses the following:
“[0034] Sensors 120 may include a plurality of different sensors to gather data regarding vehicle 100, its operator, its operation and its surrounding environment. In this example, sensors 120 include lidar 111, radar 112, or other like the distance measurement sensors, image sensors 113, throttle and brake sensors 114, 3D accelerometers 115, steering sensors 116, and a GPS or other vehicle positioning system 117. Distance measuring sensors such as lidar 111, radar 112, IR sensors and other like sensors can be used to gather data to measure distances and closing rates to various external objects such as other vehicles, traffic signs, pedestrians, light poles and other objects. Image sensors 113 can include one or more cameras or other image sensors to capture images of the environment around the vehicle as well as internal to the vehicle. Information from image sensors 113 can be used to determine information about the environment surrounding the vehicle 100 including, for example, information regarding other objects surrounding vehicle 100. For example, image sensors 113 may be able to recognize landmarks or other features (including, e.g., street signs, traffic lights, etc.), slope of the road, lines on the road, curbs, objects to be avoided (e.g., other vehicles, pedestrians, bicyclists, etc.) and other landmarks or features. Information from image sensors 113 can be used in conjunction with other information such as map data or information from positioning system 117 to determine, refined or verify vehicle location.“
All other claims depend on claims 1, 5, 11 and 16 and are therefore rejected on the same ground as claims 1, 5, 11 and 16.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amended claims 1 and 16 recite a newly added limitation of “wherein the feature map comprises a plurality of features”. However, there is insufficient antecedent basis for “the feature map” in the claims.
The amended claims 5 and 11 recite a newly added limitation of “wherein the transformed discretized feature representation comprises a plurality of features”. However, there is insufficient antecedent basis for “the transformed discretized feature representation” in the claims.
All other claims depend on claims 1, 5, 11 and 16 and are therefore rejected on the same ground as claims 1, 5, 11 and 16.
For the rest of this office action, in order to advance the prosecution, examiner will interpret 
“the feature map” as “the three-dimensional feature map” in claims 1 and 16.
 “the transformed discretized feature representation” as “the transformed discretized three-dimensional feature representation” in claims 5 and 11.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Joshi, US 20140303828 A1, published on October 9, 2014, hereinafter Joshi.
Dewaele, US 20060133694 A1, published on June 22, 2006, hereinafter Dewaele.  
Van Leeuwen, US 20180211360 A1, published on 2018-07-26, hereinafter Van Leeuwen.  
Ikeda et al., US 20080027627 A1, published on 2008-01-31, hereinafter Ikeda.  
Li et al., US 20200109954 A1, published on 2020-04-09, hereinafter Li.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, in view of Dewaele and Van Leeuwen, and further in view of Ikeda and Li.
Regarding claim 1, Joshi discloses a system for localization of a subject vehicle, (Joshi: Abstract, Figs. 1-2, [0014]. Various modules in the following are interpreted as being performed by the computer device 100 of the vehicle 200.) comprising: 
a plurality of sensors to gather data regarding features in an environment of the subject vehicle; (Joshi: Figs. 1-3, and [0016-0021]. “[0020] The vehicle 200 can also include a plurality of sensors 116. In one example autonomous navigation system, the sensors 116 can be located around the perimeter of the vehicle as shown in FIG. 2. Each sensor 116 can capture data that can be processed using a LIDAR system. The LIDAR system can include an application 112 stored in the computing device 100 or a separate system or application in communication with the computing device 100. When in communication with a LIDAR system, the sensors 116 can capture and send data related to the laser returns from physical objects in the area surrounding the vehicle 200, for example, the laser returns from the center line 204, lane lines 210, 212, and road edges 206, 208 as the vehicle 200 travels along the road 202.”)
a memory; (Joshi: Fig. 1, and [0015-0016]) and 
one or more processors that are configured to execute machine readable instructions stored in the memory for performing a method (Joshi: Fig. 1, and [0015-0016]) comprising: 
receiving data from the plurality of sensors; (Joshi: Figs. 1-3, and [0016-0024])
generating a Joshi: Figs. 3-4, and [0021-0024]. The disclosed “lane edges 300, 302, curbs, dotted center line 304, street signs, edges of the road, etc.” are interpreted as the claimed “feature”. The claimed “feature map” is interpreted as either the image shown in Fig. 3 with features discussed above or the image shown in Fig. 4 with cleaned up features (see [0024]).)
extracting a feature raster image from the feature map, Joshi: Figs. 4-5, and [0024-0026]. The claimed “feature raster image” is interpreted as either the image in Fig. 4 with cleaned up features or the image in Fig. 5 with further processing on the cleaned up features in Fig. 4.)
registering Joshi: [0027-0028]. “[0027] FIG. 6 shows an example two-dimensional representation of expected lanes 600, 602 on the example road surface of FIG. 3 based on a route network definition file.”) and 



determining localization of the subject vehicle based on the Joshi: [0029-0035])
Joshi does not disclose explicitly 
generating a three-dimensional feature map using the data, wherein the three-dimensional feature map comprises a plurality of features, wherein the plurality of features comprises at least one of landmarks, telephone posts, and light posts;
wherein the feature raster image comprises a binary raster map;
registering a plurality of transformations of the feature raster image;
generating a plurality of cost functions, wherein one cost function is associated with each transformation, 
generating a score associated with each cost function, wherein a higher score demonstrates a lower cost; 
determining the transformation with the lowest cost based on the scores and selecting the transformation with the lowest cost for localization of the subject vehicle; and
determining localization of the subject vehicle based on the transformation with the lowest cost.
However, the claimed features of registering a plurality of transformations of the feature raster image, generating a plurality of cost functions, wherein one cost function is associated with each transformation, and determining the transformation with the lowest cost and selecting the transformation with the lowest cost for localization of the region of interest (ROI) or registering of images are well known and commonly practiced in the image processing art as evidenced by the prior art of Dewaele. (Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include “many different types of geometric transforms that are applicable” ([0042]) such as “the Euclidean similarity transformation, consisting of translations and in-plane rotations” ([0043]). See paragraphs [0056-0065, 0092-0094, 0099-0103] regarding the cost function setup on “Intensity-Based Similarity Measures” with specific discussions on “Mean Squared Difference” function as well as minimization of the cost function, which apply to each of those geometric transforms or transformations of [0042]. “[0057] In the floating image B, a ROI is selected around the user defined anatomical landmark. … This ROI is mapped into the reference image A using the initial parameters of the geometric transform, and its pixel-wise similarity with the pixels of image A are computed according to similarity measures outlined in the sequel. According to a search strategy, the geometric parameters are updated, and the accordingly transformed ROI of image B is again compared with image A until the best match is found.” “[0059] A basic registration formula that reflects the notion of similarity is the sum of squared differences between image A and image B in the overlap region (x,y).epsilon.R, which measure must be minimized”. “[0060] The sum of squares of differences may be replaced by the sum of absolute differences”. “[0062] When the image B is geometrically transformed so that it is everywhere aligned with image A, the differences between the corresponding intensities will be smallest, and the least squares measure D will tend to zero.” This alignment or best match involves selecting lowest cost transform or selecting geometric transform parameters ([0057]) such that “the least squares measure D will tend to zero.” ([0062]) The achieved “best match” ([0057]) implies the localization of the selected ROI of image B on image A or registering (or alignment of image A with image B.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi’s disclosure with Dewaele’s teachings by combining the system for localization of a subject vehicle (from Joshi) with the technique of determining the transformation of an image based on minimizing a cost function for registering the transformed image with another image (from Dewaele) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi and the technique of determining the transformation of an image based on minimizing a cost function for registering the transformed image with another image would continue to function as taught by Dewaele. In fact, the inclusion of Dewaele's technique of determining the transformation of an image based on minimizing a cost function for registering the transformed image with another image would provide a practical and/or an alternative implementation of the system for localization of a subject vehicle and, as result, would enable a more flexible and robust system for localization of a subject vehicle. Furthermore, a person of ordinary skill in the art would also be motivated to make the combination since the combination would broaden the application of Dewaele's technique to the field of localization of a subject vehicle. With the combination of Joshi and Dewaele (i.e., Joshi {modified by Dewaele}), the transformation with the lowest cost selected for localization of the region of interest (ROI) would be selected for localization of the subject vehicle when Dewaele’s technique is applied to the localization of the subject vehicle and as a result the localization of the subject vehicle can be determined using the transformation with the lowest cost in place of the particle-based localization strategy or technique as discussed by Joshi (Joshi: [0030-0035]) as both techniques would result in matching a currently measured image (Fig. 5 of Joshi or the floating image B of Dewaele) with a reference image (i.e., Fig. 6 of Joshi or the reference image A of Dewaele).
The combination of Joshi and Dewaele or Joshi {modified by Dewaele} does not disclose explicitly generating a score associated with each cost function, wherein a higher score demonstrates a lower cost, which is, however, also well-known and commonly practiced in the image processing art, particularly for image registration, as evidenced by the prior art of Van Leeuwen. (Van Leeuwen: [0078]. “Another form of template for matching purposes as used herein is to define a suitable family of parameterized transformations for transforming the two images, and hence the objects, into one another. The parameters are then fitted to the two images at hand, and are then evaluated by a cost function to define the score. For instance, the lower the cost, the higher the score, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi {modified by Dewaele}’s disclosure with Van Leeuwen’s teachings by combining the system for localization of a subject vehicle (from Joshi {modified by Dewaele}) with the technique of associating a score with a cost function with a higher score indicating a lower cost (from Van Leeuwen) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi {modified by Dewaele} and the technique of associating a score with a cost function with a higher score indicating a lower cost would continue to function as taught by Van Leeuwen. In fact, the inclusion of Van Leeuwen's technique of associating a score with a cost function with a higher score indicating a lower cost would provide a practical and/or an alternative implementation of the system for localization of a subject vehicle and, as result, would enable a more flexible system for localization of a subject vehicle by using either the cost or the score to minimize the cost function. With the combination of Joshi {modified by Dewaele} and Van Leeuwen, determining the transformation with the lowest cost can be based on the scores (or the highest score) since the cost is inversely related to the score, (Van Leeuwen: “the lower the cost, the higher the score” [0078]), and as discussed above, doing so would enable a more flexible system for localization of a subject vehicle since either the cost or the score can be used to minimize the cost function
The combination of combine Joshi with Dewaele and Van Leeuwen or Joshi {modified by Dewaele and Van Leeuwen} does not disclose explicitly wherein the feature raster image comprises a binary raster map. However, even though not explicitly disclosed, Figs. 4-5 of Joshi do look like a binary raster map. In fact, as discussed in [0024] of Joshi, “(t)he two-dimensional representation of the route in FIG. 4 includes many of the same features as FIG. 3, such as the lane edges 300, 302 and the dotted center line 304, while the intensity values that represent the pavement and a portion of the surrounding foliage have been removed.” Joshi further discloses “[0025] FIG. 5 shows an example two-dimensional representation of detected lanes 500, 502 based on filtering the data representing lane boundaries from FIG. 4. The boundaries of the detected lanes 500, 502 in this example are the lane edges 300, 302 and the dotted center line 304. Several different filters can be applied to the data representing lane boundaries as shown in FIG. 4 to extract the detected lanes 500, 502 shown in FIG. 5. In the longitudinal direction of travel, a difference filter can be applied to extract lane boundaries from the image. In the lateral direction, a Gaussian smoothing filter can be applied to extract lane boundaries from the image.” Nonetheless, even if assuming that Figs. 4-5 in Joshi are not binary raster maps, Ikeda teaches, in an analogous art, that the feature raster image comprises a binary raster map as a result of commonly used edge or boundary detection and extraction technique. (Ikeda: [0060].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi {modified by Dewaele and Van Leeuwen}’s disclosure with Ikeda’s teachings by combining the system for localization of a subject vehicle (from Joshi {modified by Dewaele and Van Leeuwen}) with the technique of edge detection (from Ikeda) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi {modified by Dewaele and Van Leeuwen} and the technique of edge detection would continue to function as taught by Ikeda. In fact, the inclusion of Ikeda's technique of edge detection would provide a practical and an alternative implementation of the system for localization of a subject vehicle and, as result, would enable a more flexible system for localization of a subject vehicle due to the additional edge detection technique provided by Ikeda. With the combination of Joshi {modified by Dewaele and Van Leeuwen} and Ikeda, the images in Figs. 4-5 of Joshi would become binary images and further processing of such binary images would be computationally less demanding and faster.
The combination of combine Joshi with Dewaele and Van Leeuwen and Ikeda, or Joshi {modified by Dewaele and Van Leeuwen and Ikeda} does not disclose explicitly but Li teaches, in the analogous art of map creation and vehicle localization, generating a three-dimensional feature map using the data, wherein the three-dimensional feature map comprises a plurality of features, wherein the plurality of features comprises at least one of landmarks, telephone posts, and light posts. (Li: Fig. 6. “[0019] In some embodiments, the three-dimensional map may comprise traffic signs, traffic lights, billboards, roads, lane lines, pedestrian walkways, or structure.” “For example, the static or permanent objects herein may be a landmark, a building, a traffic sign, a traffic light, a construction, or a structure.” “[0341] … In some instances, with aid of a SLAM system constituted by the one or more sensors on-board the vehicle, simultaneous localization and mapping can be achieved by the vehicle, thereby gaining knowledge of the location of the vehicle in its current surrounding environment.” “[0381] FIG. 4 shows an exemplary scenario of a map generation system 400, in accordance with embodiments of the disclosure. … As an example, the sensors may include various types of cameras, location sensors, and Lidar sensors for constituting a SLAM system, thereby conducting simultaneous localization and mapping for the vehicle.” “[0385] … The 3D map may comprise 3D RGB data and/or point cloud data and marked objects, such as traffic signs, landmark, traffic lights, buildings, constructions, blocks, grass, or the like. … The newly-generated 3D map herein may be of high-precision and include 3D data associated with the environment, lanes, traffic signs, buildings, characteristics of buildings (such as restaurants for dinner or supermarkets for shopping), characteristics of roads (such as direction indicators or direction signs in the lanes).” “[0413] … Further, with aid of the SLAM system, the vehicle can precisely and actively determine its own location and building a map by itself for navigation.” “[0419] … In some embodiments, a 3D map can be established locally at the vehicle using the SLAM system. The 3D map may include but is not limited to 3D point cloud or 2D image data. In some instances, the map may include and further mark lane lines, traffic signs, buildings and their service natures, such as supermarkets for shopping or restaurants for dinner, road features (driving directions) and other relevant information.” “[0430] … An environmental map, such as a 2D or a 3D map, may then be created by fusing together information about the obstacles detected respectively by the lidar sensors and the vision sensors, for example, via a SLAM algorithm as discussed above with respect to FIG. 7.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi {modified by Dewaele and Van Leeuwen and Ikeda}’s disclosure with Li’s teachings by combining the system for localization of a subject vehicle (from Joshi {modified by Dewaele and Van Leeuwen and Ikeda}) with the technique of 3D feature map generation (from Li) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi {modified by Dewaele and Van Leeuwen and Ikeda} and the technique of 3D feature map generation would continue to function as taught by Li. In fact, the inclusion of Li's technique of 3D feature map generation would provide a practical and an alternative implementation of the system for localization of a subject vehicle and, as result, would enable a more flexible system for localization of a subject vehicle due to the additional feature map generation technique provided by Li.
Therefore, it would have been obvious to combine Joshi with Dewaele and Van Leeuwen and Ikeda and Li to obtain the invention as specified in claim 1. 
Regarding claim 2, Joshi {modified by Dewaele and Van Leeuwen and Ikeda and Li} discloses the system of claim 1, wherein registering a plurality of transformations comprises registering low level features without data association. (Joshi: [0020-0024, 0030-0035]. The features used for registering are “lane edges 300, 302, curbs, dotted center line 304, street signs, edges of the road, etc.” ([0024]), which are low level features, and no data association is used.) (Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include at least such geometric transformations as translations and rotations ([0043]). Registering a plurality of transformations is carried out with a process of minimizing a cost function based on transformations (see iteration loop in Fig. 1 and paragraphs [0056-0065, 0092-0094, 0099-0103]) without data association.)
Regarding claim 3, Joshi {modified by Dewaele and Van Leeuwen and Ikeda and Li} discloses the system of claim 2, wherein the low level features relate to non-zero elements for at least one of 3D points, lines and planes. (Li: Fig. 6 and [0019, 0419, 0385]. See discussions regarding claim 1.)
Regarding claim 4, Joshi {modified by Dewaele and Van Leeuwen and Ikeda and Li} discloses the system of claim 1, wherein registration is performed using only nonzero elements of the feature raster. (Joshi: Figs. 5-7 and [0027-0035]. “[0029] FIG. 7 shows an example schematic of generating a localized vehicle position based on the comparison between the detected lanes 500, 502 of FIG. 5 and the expected lanes 600, 602 of FIG. 6.”)
Regarding claim 5, Joshi {modified by Dewaele and Van Leeuwen and Ikeda and Li} discloses a system for vehicle localization using map data from multiple sources, (Joshi: Abstract, Figs. 1-2, [0014]) the system comprising: 
a non-transitory memory configured to store instructions; (Joshi: 112 in Fig. 1, [0015-0016])
at least one processor (Joshi: 102 in Fig. 1) configured to execute the instructions to: 
generate a set of vehicle map data using vehicle sensors; (Joshi: Figs. 1-3, and [0016-0024].)
project features of the set of vehicle map data into discretized feature representation; (Joshi: Figs. 4-5, and [0024-0026].)
transform the discretized feature representation from a vehicle frame of reference to an external map frame of reference to generate a transformed discretized three- dimensional feature representation, wherein the transformed three- dimensional discretized feature representation comprises a plurality of features, wherein the plurality of features comprises at least one of landmarks, telephone posts, and light posts; (Joshi: Figs. 5-6, [0027-0035].) (Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include at least such geometric transformations as translations and rotations ([0043]). “[0041] Aligning the two images requires that the floating image B be geometrically transformed and re-sampled prior to superimposing it onto the reference image A.”) (Li: Fig. 6. [0019, 0341, 0381, 0385, 0413, 0419, 0430]. “[0441] … the 3D point cloud data and image data captured by the sensors on the vehicle can be transformed from the vehicle's coordinate frame to a world coordinate frame to form a 3D map.” “[0444] … the image data in the camera coordinate frame can be further transformed into the world coordinate frame, thereby forming a 3D map under the world coordinate frame.”)
register the transformed discretized feature representation with a map feature representation of a set of external map data and determine a cost function associated with the registration, wherein the map feature representation comprises a binary raster map; (Joshi: [0027-0035].) (Dewaele: Fig. 1. See paragraphs [0056-0065] for discussions on registering two images and defining a cost function associated with registering.) (Ikeda: [0060].)
repeat the registration for a plurality of transformations of the discretized feature representation and determine a plurality of cost functions, wherein one cost function is associated with each of the plurality of transformations; (Joshi: [0027-0035].) (Dewaele: see the iteration loop in Fig. 1, paragraphs [0040-0050] for discussions on a plurality of transforms (or transformations), and paragraphs [0058-0065, 0092-0094, 0099-0103] for discussions on minimizing the cost function associated with registering.) 
generate a score associated with each cost function, wherein a higher score demonstrates a lower cost; (Van Leeuwen: [0078]) and 
select the transformation with the lowest cost for localization of the subject vehicle. (Joshi: [0030-0035].) (Dewaele: Fig. 1 and [0040-0050, 0056-0065, 0092-0094, 0099-0103]) (See more detailed discussions regarding claim 1.)
The reasoning and motivation to combine are similar to those discussed in regard to claim 1.
Regarding claim 6, Joshi {modified by Dewaele and Van Leeuwen and Ikeda and Li} discloses the system of claim 5, wherein projecting features of the map data into discretized feature representation comprises creating a feature raster comprising a grid of pixels identifying features in the map data and transforming the discretized feature representation comprises transforming the feature raster. (Joshi: Figs. 4-5, and [0024-0026]. The claimed “feature raster” is interpreted as either the image in Fig. 4 with cleaned up features or the image in Fig. 5 with further processing on the cleaned up features in Fig. 4.)( Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include at least such geometric transformations as translations and rotations ([0043]).)
Regarding claim 7, Joshi {modified by Dewaele and Van Leeuwen and Ikeda and Li} discloses the system of claim 6, wherein the processor is configured to further execute an instruction to determine a discrete map feature representation of a set of external map data received from a source external to the vehicle. (Joshi: [0027-0028]. The image in Fig. 6 is interpreted as the claimed “discrete map feature representation”. “[0027] FIG. 6 shows an example two-dimensional representation of expected lanes 600, 602 on the example road surface of FIG. 3 based on a route network definition file.”)
Regarding claim 8, Joshi {modified by Dewaele and Van Leeuwen and Ikeda and Li} discloses the system of claim 7, wherein registering the transformed discretized feature representation with a map feature representation of a set of external map data comprises registering the transformed feature raster with a feature raster of the external map data. (Joshi: [0027-0035].) (Dewaele: Fig. 1. See paragraphs [0056-0065, 0092-0094, 0099-0103] for discussions on registering two images.)
Regarding claim 9, Joshi {modified by Dewaele and Van Leeuwen and Ikeda and Li} discloses the system of claim 5, wherein registering the transformed discretized feature representation with a map feature representation of a set of external map data comprises performing template matching. (Joshi: [0027-0035]. The image of Fig. 6 is interpreted as the template and the process of matching the features in Fig. 5 to features in Fig. 6 is interpreted as the template matching.) (Dewaele: Fig. 1. See paragraphs [0056-0065, 0092-0094, 0099-0103] for discussions on registering two images. The reference image A is interpreted as the template and the process of transform the image B to match the reference image A is interpreted as the template matching.)
Regarding claim 21, Joshi {modified by Dewaele and Van Leeuwen and Ikeda and Li} discloses the system of claim 1, wherein the plurality of features comprises at least one of traffic elements, lane markings, road boundaries. (Li: Fig. 6 and [0019, 0385, 0419, 0430].)
Claims 11-19 are the method claims, respectively, corresponding to the system claims 5-9 and 1-4. Therefore, since claims 11-19 are similar in scope to claims 5-9 and 1-4, claims 11-19 are rejected on the same grounds as claims 5-9 and 1-4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kroepfl et al. (US 20210063200 A1): An end-to-end system for data generation, map creation using the generated data, and localization to the created map is disclosed. Mapstreams—or streams of sensor data, perception outputs from deep neural networks (DNNs), and/or relative trajectory data—corresponding to any number of drives by any number of vehicles may be generated and uploaded to the cloud. The mapstreams may be used to generate map data—and ultimately a fused high definition (HD) map—that represents data generated over a plurality of drives. When localizing to the fused HD map, individual localization results may be generated based on comparisons of real-time data from a sensor modality to map data corresponding to the same sensor modality. This process may be repeated for any number of sensor modalities and the results may be fused together to determine a final fused localization result. (abstract)

    PNG
    media_image1.png
    497
    778
    media_image1.png
    Greyscale


Murashkin et al. (US 20200377105 A1): A method for determining a set of dynamic objects in sensor data representative of a surrounding area of a vehicle having sensors, the method being executed by a server, the server executing a machine learning algorithm (MLA). Sensor data is received, and the MLA generates, based on the sensor data, a set of feature vectors. Vehicle data indicative of a localization of the vehicle is received. The MLA generates, based on the set of feature vectors and the vehicle data, a tensor, the tensor including a grid representation of the surrounding area. The MLA generates an mobility mask indicative of grid cells occupied by at least one moving potential object in the grid, and a velocity mask indicative of a velocity associated with the at least one potential object in the grid. The MLA determines, based on the mobility mask and the velocity mask, the set of dynamic objects. (abstract)

    PNG
    media_image2.png
    439
    772
    media_image2.png
    Greyscale


Kulkarni et al. (US 20190266779 A1): Various types of systems or technologies can be used to collect data in a 3D space. For example, LiDAR (light detection and ranging) and RADAR (radio detection and ranging) systems are commonly used to generate point cloud data for 3D space around vehicles, for such functions as localization, mapping, and tracking. This disclosure provides improvements for processing the point cloud data that has been collected. The processing improvements include using a three dimensional polar depth map to assist in performing nearest neighbor analysis on point cloud data for object detection, trajectory detection, free space detection, obstacle detection, landmark detection, and providing other geometric space parameters. (abstract)

    PNG
    media_image3.png
    432
    627
    media_image3.png
    Greyscale

Kammel et al. (US 20100305854 A1): A mapping method includes using a first mobile unit to map two-dimensional features while the first mobile unit traverses a surface. Three-dimensional positions of the features are sensed during the mapping. A three-dimensional map is created including associations between the three-dimensional positions of the features and the map of the two-dimensional features. The three-dimensional map is provided from the first mobile unit to a second mobile unit. The second mobile unit is used to map the two-dimensional features while the second mobile unit traverses the surface. Three-dimensional positions of the two-dimensional features mapped by the second mobile unit are determined within the second mobile unit and by using the three-dimensional map. (abstract)

    PNG
    media_image4.png
    337
    710
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669